Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 05/21/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 04/29/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 9, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierron (US20160288620A1).
	Regarding claim 1, Pierron teaches
An electric heating device (thermal conditioning device 1) for a heat transfer fluid for a motor vehicle (the invention relates to an electric device for thermally conditioning a fluid for a motor vehicle) [0001 lines 1-2] comprising:
a heating module (first thermal module 3a and second thermal module 3b)
a housing (single block 27)
at least partially delimiting at least two circuits for guiding the heat transfer fluid (guide circuits 15a and 15b)
wherein the heating module extends at least partially in said two guiding circuits (first thermal module 3a and second thermal module 3b shown extending into guide circuits 15a and 15b in fig. 3)

Regarding claim 3, Pierron teaches the device as claimed in claim 1, 
wherein the two guiding circuits are further delimited by cores (central cores 11a and 11b) capable of channeling the flow of heat transfer fluid in the vicinity of the heating module (the external surface of a central core 11a or 11b and the internal surface of the associated enclosure 13a and 13b define a flow volume for the fluid) [0058 lines 5-7]

Regarding claim 8, Pierron teaches the device as claimed in claim 1 wherein the housing comprises:
a distribution chamber (fluid inlet housing 35) in which there is formed a heat transfer fluid inlet for the heat transfer fluid (fluid inlet pipe 38), said distribution chamber being able to distribute the heat transfer fluid in the two guiding circuits (the fluid inlet housing 35 has a fluid inlet duct 39 in fluid communication with the inlet pipe 38 and with the guide circuits 15a and 15b of the two thermal modules 3a and 3b) [0093 lines 1-4]
a main body in which the two guiding circuits are at least partially delimited (enclosures 13a, 13b)

Regarding claim 9, Pierron teaches the device as claimed in claim 8, wherein the distribution chamber comprises
a distributor able to selectively distribute the heat transfer fluid to the two guiding circuits (fluid inlet duct 39 as taught in claim 8)

Regarding claim 10, Pierron teaches the device as claimed in claim 8
wherein a partition extends from a wall of the distribution chamber toward the opposite end of the main body, the main body comprising a shape capable of receiving at least in part said partition of the distribution chamber (as shown on fig. 3, a wall between module 3a and module 3b extends from the distribution chamber to the other end of single block 27)

Regarding claim 11, Pierron teaches
An electric heating device (thermal conditioning device 1) for a heat transfer fluid for an electric vehicle (the invention relates to an electric device for thermally conditioning a fluid for a motor vehicle) [0001 lines 1-2] comprising: 
a heating module (first thermal module 3a and second thermal module 3b)
a housing (single block 27)
at least two parallel circuits for guiding the heat transfer fluid (guide circuits 15a and 15b)
the at least two guiding circuits being at least partially delimited by walls of the electric heating device (electric heating means 17 contains body 21 creates the interior delimitation of guide circuits 15a and 15b as shown on fig. 3)
wherein the heating module extends at least partially in said at least two guiding circuits (first thermal module 3a and second thermal module 3b shown extending into guide circuits 15a and 15b in fig. 3)
wherein the at least two guiding circuits delimit a cylindrical internal volume (cylindrical internal volume created by guide circuits 15a and 15b shown in fig. 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierron (US2016288620A1) in view of Pierron2014 (US2014314398A1).
Regarding claim 2, Pierron does not teach the device as claimed in claim 1
wherein the heating module further extends between the two guiding circuits 
Pierron2014 teaches
wherein the heating module further extends between the two guiding circuits (A communicating canal 26 connecting the two guiding circuits 15 of the two heating modules 7a, 7b is also provided) [0094 lines 1-3 of Pierron2014]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the structure of Pierron2014 in Pierron in order to allow the liquid to pass both guiding circuits to increase the total heating capability of the system.

Claims 4, 5, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierron (US2016288620A1) in view of Obst (US9167629B2).
Regarding claim 4, Pierron does not teach the device as claimed in claim 3
wherein the heating module is wound around the cores
Obst teaches
wherein the heating module is wound around the cores (tubular heating unit 16 wound around support beam 46 as shown in fig. 15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the wound heating unit taught in Obst to Pierron in order to maximize the surface area of the module that contacts the liquid.

Regarding claim 5, Pierron does not teach the device as claimed in claim 3, 
wherein the cores comprise spacers which are arranged on at least part of a surface of the cores
Obst teaches
wherein the cores comprise spacers which are arranged on at least part of a surface of the cores (ribs 48 as shown on fig. 15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structure of the ribs 48 taught in Obst to Pierron, in order to further allow for a greater surface area of the heating module to contact the fluid.

Regarding claim 6, Pierron does not teach the device as claimed in claim 1
wherein the heating module is produced in the form of a tubular heating body
Obst teaches 
wherein the heating module is produced in the form of a tubular heating body (tubular heating unit 16)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tubular heating unit 16 structure of Obst to Pierron to allow for the heating module to be wound around the cores, thus increasing the performance of the system as previously mentioned.

Regarding claim 7, Pierron does not teach the device as claimed in claim 1
wherein the heating module is produced in the form of a shielded resistor 
Obst teaches
wherein the heating module is produced in the form of a shielded resistor (RHK 16 substantially consists of a tubular outer body 18 (having a diameter of approx. 8 to 10 mm) in which a heating element, i.e. a heating coil 20 (having a diameter of approx. 4 mm) of suitable heat conductor material (also referred to as wire resistance heating element)) [0046 lines 4-8 of Obst]
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wire resistance heating element of Obst in Pierron to allow for optimal heating efficiency and uniformity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762